UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-6613
SAMUEL PETE TANNER,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                   (CR-99-62, CA-01-553-5-BO)

                      Submitted: August 15, 2002

                      Decided: September 3, 2002

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

Samuel Pete Tanner, Appellant Pro Se. Thomas B. Murphy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TANNER
                              OPINION

PER CURIAM:

   Samuel Pete Tanner appeals from the denial of his Fed. R. Civ. P.
60(b) motion for reconsideration of the dismissal of his 28 U.S.C.
§ 2255 (2000) motion and from the denial of his motion for appoint-
ment of counsel. After careful consideration, we affirm the denial of
the motion for appointment of counsel, vacate the remainder of the
district court’s order and remand for further proceedings.

   On October 11, 2000, while his direct appeal was still pending,
Tanner filed a "Motion/Request for Correction of Sentence." Below
the heading of this motion, Tanner noted, "This is not a petition under
28 U.S.C. 2255 [sic]." On November 27, the Government filed a
motion to dismiss Tanner’s motion, arguing that the motion should be
construed as one under § 2255. Two days later, in an order dated
November 29, the district court denied Tanner’s motion, stating only
that "[t]he motion filed by petitioner to correct sentence is without
merit and is denied." On January 9, 2001, this court affirmed Tanner’s
conviction and sentence.

   On July 23, Tanner filed the instant § 2255 motion. The Govern-
ment moved to dismiss, arguing that Tanner’s motion was second or
successive and had been filed without proper authorization from this
court. Tanner responded, objecting to the characterization of his first
motion as one under § 2255, since the district court failed to explicitly
so state in its brief dismissal order. On November 14, the district court
denied the motion as successive, finding that it had previously con-
strued Tanner’s first motion as one under § 2255 "because Petitioner
had no other avenue for relief from this Court at the time that that
motion was filed."

   On January 8, 2002, Tanner filed a Rule 60(b) motion for reconsid-
eration and a request for appointment of counsel. He contended that
(1) the district court was without jurisdiction to rule on a § 2255
motion while his direct appeal was pending and (2) the district court’s
brief order denying his first motion did not state that the motion was
construed under § 2255. On March 5, the district court summarily
denied Tanner’s motion, finding that "[e]ach argument in his Request
                       UNITED STATES v. TANNER                         3
for Reconsideration has been fully addressed previously, and Peti-
tioner raises no new issues or facts that merit reconsideration." Tanner
then timely appealed from the denial of his motion for reconsidera-
tion.

   In its November 14, 2001 order, the district court stated that it had
previously construed Tanner’s original motion as one under § 2255.
However, a § 2255 motion should not be heard where a direct appeal
is pending, except in exceptional circumstances. Bowen v. Johnston,
306 U.S. 19, 26-27 (1939). Neither the district court in any of its
orders nor Tanner in his motion presented anything suggesting the
existence of any exceptional circumstance warranting deviation from
this established rule.

   In addition, the district court’s November 29, 2000 order gave Tan-
ner no notice that his original motion had been construed as a § 2255
motion, and Tanner had explicitly stated in his motion that it was not
a § 2255 motion. Moreover, Tanner did not have an opportunity to
respond to the Government’s motion to dismiss his original motion,
because the district court decided the motion to dismiss two days after
receiving it. Further, the district court failed to give notice to Tanner
that it intended to recharacterize his motion or to provide an opportu-
nity to object, as required by United States v. Emmanuel, 288 F.3d
644, 649 (4th Cir. 2002).*

   Nonetheless, even if we were to determine that the district court
erred in construing Tanner’s first motion as a § 2255 motion, Tanner
did not appeal either the district court’s order denying his motion to
correct sentence or the court’s order denying his § 2255 motion.
Instead, Tanner timely appealed from only the denial of his motion
for reconsideration. In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992) (hold-
ing that, in an appeal from a Rule 60(b) denial, the appellate court
may not review the merits of the underlying order; it may only review
the denial of the Rule 60(b) motion).

   *We recognize that the district court did not have the benefit of our
decision in Emmanuel at the time Tanner’s original motion was denied.
We express no opinion on whether Emmanuel is retroactively applicable
to Tanner’s motion.
4                      UNITED STATES v. TANNER
   We review the denial of Tanner’s Rule 60(b) motion for abuse of
discretion. Burnley, 988 F.2d at 3. Under Rule 60(b), the court may
relieve a party or a party’s legal representative from a final order for
the following reasons: (1) excusable neglect; (2) newly discovered
evidence; (3) fraud; (4) the judgment is void; (5) the judgment has
been satisfied, released or discharged; or (6) any other reason justify-
ing relief. An abuse of the district court’s discretion occurs when the
court fails or refuses to exercise its discretion or when the court’s
exercise of discretion is flawed by an erroneous legal premise. James
v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

   As discussed above, Tanner’s claims in his motion for reconsidera-
tion have some legal and factual support. Nevertheless, the district
court did not explicitly address the issues at any time during the pro-
ceeding, and we find that the district court’s failure to offer more than
a cursory explanation for its decision precludes meaningful appellate
review. Thus, we hold that the district court abused its discretion in
denying Tanner’s motion for reconsideration without analyzing his
potentially meritorious claims. See James, 6 F.3d at 239 (holding
abuse of discretion occurs when decision is made arbitrarily).

   We, therefore, grant a certificate of appealability and vacate the
portion of the district court’s order denying Tanner’s motion for
reconsideration, and we remand for further consideration of Tanner’s
claims. We express no opinion as to whether Tanner’s claims are
either timely raised or meritorious. We affirm the portion of the dis-
trict court’s order denying Tanner’s motion for appointment of coun-
sel. We dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                    AFFIRMED IN PART, VACATED
                                       IN PART, AND REMANDED